March 11, 2005


Mr. Roy L. Stacy
Stacy & Conder, LLP
901 Main Street, Suite 6220
Dallas, TX 75202
Mr. Charles George Orr
Haynes and Boone, LLP
901 Main Street,  Suite 3100
Dallas, TX 75202-3789

RE:   Case Number:  03-0957
      Court of Appeals Number:  05-02-00962-CV
      Trial Court Number:  58787

Style:      ALLSTATE INSURANCE COMPANY
      v.
      RUTH HALLMAN

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz     |
|   |Ms. Sandra        |
|   |Featherston       |